Double Patenting
The Double Patenting rejection mailed on 02/04/2022 is hereby withdrawn since a terminal disclaimer has been filed and approved on 03/28/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-17 and 19-21 is indicated because the prior art of record does not show or fairly suggest a vehicle comprising a carbon nanotube film consisting of a plurality of carbon nanotube groups, wherein each of the each of the plurality of carbon nanotube groups consists of a plurality of second carbon nanotubes, and one of the plurality of second carbon nanotubes intersects with each of a remaining of the plurality of second carbon nanotubes as recited in claim 1, or a vehicle comprising a carbon nanotube film comprising of a plurality of carbon nanotube groups comprising a plurality of second carbon nanotubes, wherein a first distance between adjacent two of the plurality of carbon nanotube groups along the first direction is greater than a second distance between adjacent two of the plurality of second carbon nanotubes as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        040/04/2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761